Citation Nr: 1816277	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-30 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for polyarthralgia of the lower back, hips, knees, and shoulders, currently rated at 20 percent disabling.  

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1967 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

By way of background, an April 1977 rating decision granted service connection for polyarthralgia of the lower back, hips, knees, and shoulders, and assigned a temporary 50 percent pre-stabilization evaluation under DC 5299-5002, effective November 23, 1976.  A May 1977 notification letter informed the Veteran that the temporary rating would continue for 12 months from the date of his separation and that a VA examination would be scheduled towards the end of that period.  Because the Veteran had not waived an equivalent amount of military retirement pay, he did not receive compensation for the polyarthralgia, was not scheduled for a VA examination, and there were no adjustments to the rating for polyarthralgia in, or around, November 1977.  A March 1994 rating decision "re-established" service connection for polyarthralgia of the lower back, hips, knees, and shoulders, rated 20 percent under DC 5299-5002, effective February 17, 1993, the date of the Veteran's claim to reopen.  It also awarded service connection for asbestosis, rated 10 percent, effective February 17, 1993.  The Veteran subsequently filed an increased rating claim in August 2007, which was denied in the December 2008 rating decision.  

Further, a March 2016 unappealed rating decision denied service connection for degenerative joint disease of the spine, hips, knees, and shoulders.  

These matters were previously before the Board in June 2015 and September 2016 and were remanded to provide the Veteran a VA examination.  In August 2017, the Veteran was provided a thorough and adequate VA examination of his lower back, hips, shoulders, and knees.  Furthermore, the VA examiner provided an adequate opinion regarding the functionality of the Veteran's disabilities.  

Accordingly, the Board's September 2016 remand decision has been substantially complied with by VA.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial, and not strict, compliance with the terms of the remand order is required).  


FINDINGS OF FACT

1.  The Veteran's 20 percent rating for polyarthralgia of the lower back, hips, knees, and shoulders has been in effect for more than 20 years. 

2.  The Veteran's pain of the lower back, hips, knees, and shoulders has not been productive of a diagnosis of "polyarthralgia" or of an inflammatory arthritis.   

3.  The Veteran did not meet the schedular requirements for a TDIU, his service-connected disabilities did not preclude him from obtaining and retaining substantially gainful employment, and referral for extraschedular consideration is not warranted.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for polyarthralgia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Codes (DC) 5002 (2017).

2.  The criteria for an award of a TDIU have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1-4.14, 4.21, 4.16 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

Initially, the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("[T]he Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II. Analysis 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1 (2017). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the action.  38 C.F.R. § 4.40 (2017).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45 (2017).  

Additionally, when evaluating a musculoskeletal disability, VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011); see also 38 C.F.R. § 4.59 (2017). 

a. Polyarthralgia

Currently, the Veteran is rated at 20 percent disabling for polyarthralgia under Diagnostic Code (DC) 5299-5002.  The Veteran contends that his pain symptoms are reflective of a higher disability rating. 

The Veteran is currently rated by analogy under 38 C.F.R. § 4.71a, DC 5099-5002 (2017), for arthritis, rheumatoid.  VA regulations provide that when a disability not specifically provided for in the rating scheduled is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2017).  The use of a "99" DC number indicates that the condition is not one specifically listed.  38 C.F.R. §§ 4.20, 4.27 (2017).  
Under DC 5002, as an active process, the disability is to be rated 20 percent for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is provided for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is warranted for symptoms that are less than criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Finally, a 100 percent rating is warranted for constitutional manifestations associated with active joint involvement that is totally incapacitating.  38 C.F.R. § 4.71a, DC 5002.  

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of joints affected by limitation of motion, to be combined, not added under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

The Note to DC 5002 instructs that the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankyloses.  The higher rating should be assigned.  Id.

Pertinent to this case, the Board notes that in Murray v. Shinseki, 24 Vet. App. 420 (2001), the U.S. Court of Appeals for Veterans Claims (Court) held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present, cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  38 C.F.R. § 3.951(b) (2017).  

In October 2007, the Veteran was provided a VA examination.  The examiner did not review the Veteran's claims file, but did review copies of his service records.  Upon review of the service records, the examiner noted that the Veteran separated from the United States Navy due to polyarthralgia of the lower back, hips, knees, and shoulders.  The examiner indicated that no definitive diagnosis was made other than polyarthralgia, however a suspicion of ankylosing spondylitis was noted in the service records.  The examiner indicated that the Veteran had not been receiving treatments for inflammatory arthritis over the years but he had chronic low back pain that had been worsening over the years.  No significant pain was noted in the shoulders, knees, or hips.  The Veteran reported that his back pain was made worse with prolonged sitting or standing, bending over, and lifting.  

Upon examination, the examiner determined that there was no evidence of inflammatory arthritis.  He attributed the Veteran's pain of the lower back to degenerative joint disease of the lumbosacral spine.  He attributed the Veteran's knee, hip, and shoulder pain to possible early degenerative joint disease.  For these reasons, the examiner opined that the symptoms described in service may have resolved, because he had not been treated for inflammatory arthritis after separation.  

In October 2008, after reviewing the claims file, the examiner provided an addendum opinion.  The examiner indicated that the Veteran had evidence of early degenerative changes in various joints, but no evidence for any ankylosing spondylitis or any inflammatory arthritis.  The examiner further indicated that symptoms of polyarthralgia at a young age often would be indicative of early rheumatological process, but this diagnosis has never been confirmed.  More importantly, at the time of the October 2007 examination, the Veteran did not have inflammatory arthritis.   

In August 2017, the Veteran was provided another VA examination.  The Veteran reported continued back pain, especially with prolonged sitting, walking, and standing.  On examination, the examiner provided diagnoses of degenerative arthritis of the spine and intervertebral disc syndrome.  The examiner indicated that a diagnosis of polyarthralgia is erroneous, for the Veteran's disability is better described as degenerative disease of the lumbar spine which was progressed to intervertebral disc syndrome.  The examiner further indicated that the reported shoulder, hip, and knee pain is consistent with degeneration and not "polyarthralgia," for the latter implies a rheumatologic disease-which the Veteran does not have.  Finally, the examiner indicated that he understood the Veteran's subjective pain complaint, but concluded that these reports are not diagnostic or consistent with "polyarthralgia." 

Also of record are VA outpatient treatment records that show the Veteran receives consistent follow-up treatment for lower back pain, to include degenerative disc disease and osteoarthritis.  These records provide no indication that the Veteran has a diagnosis of inflammatory arthritis.  

A January 2010 letter from the Veteran's private physician is also included in the record.  The private physician indicated that the Veteran does not show any evidence of rheumatoid arthritis and he, therefore, suggested that the diagnosis of polyarthralgia be rescinded.  The private physician attributed the Veteran's pain to degenerative osteoarthritis of the lumbar spine and other joints.

In light of the foregoing, the Board finds that an increased rating for polyarthralgia is not warranted.  The medical evidence of record does not confirm a diagnosis of a rheumatologic arthritic disease, but rather attributes the Veteran's lower back, hip, knee, and shoulder pain symptoms to degenerative joint disease and osteoarthritis-disabilities for which service connection has been specifically denied.  

In his December 2009 Notice of Disagreement, the Veteran argued that the polyarthralgia lead to his more recent diagnoses of arthritis and degenerative joint disease.  Although the Board notes that the Veteran is competent to report his pain symptoms, determining the etiology of diseases such as arthritis and degenerative joint disease is complex and requires medical training or knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007).  Furthermore, entitlement to service connection for degenerative joint disease of the lower back, shoulders, hip, and knees was denied in an unappealed March 2016 rating decision.  

Despite the fact that the Veteran's symptomatology no longer reflects polyarthralgia, or rheumatoid arthritis, his rating for this disability has been in effect for over 20 years, and therefore cannot be changed.  See 38 C.F.R. § 3.951(b); Murray, 24 Vet. App. at 420. 

Accordingly, the Board finds that the preponderance of the evidence is against an assignment of a rating in excess of 20 percent for polyarthralgia of the lower back, shoulders, hips, and knees.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

b. TDIU

The Veteran asserts that he is unable to obtain and maintain gainful employment as a result of his arthritis.  The Board notes, as previously discussed, the Veteran is not service connected for this disability.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2017). 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. § 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background to include his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Here, in addition to the 20 percent rating for polyarthralgia, service connection is currently in effect for asbestosis, rated at 10 percent from February 17, 1993, and 30 percent from May 17, 2013; tinnitus, rated at 10 percent; and, a noncompensable rating for bilateral hearing loss.  Accordingly, the Veteran does meet the schedular criteria for consideration for the assignment of a TDIU.  38 C.F.R. § 4.16(a). 

Furthermore, the Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 4.16(b) is warranted.  As discussed more fully below, the most probative and credible evidence in this case fails to show that the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  

The VA examiner who conducted the August 2017 VA examination also provided opinions as to how the Veteran's service-connected disabilities impacted his functionality.  He indicated that the Veteran's lumbar spine disabilities precluded him from prolonged sitting, heavy lifting, prolonged walking, and prolonged standing.  He further indicated that the Veteran was sedentary.  He also indicated that the service-connected asbestosis was not debilitating and did not prevent the Veteran from performing his activities of daily living.  The Board further notes that the Veteran has not claimed that his asbestosis or tinnitus contributed to his unemployability.  

Also of record is a Buddy Statement from the Veteran's friend.  The friend indicated that he knew the Veteran all his life, and used to enjoy engaging in outdoor activities with the Veteran.  The friend further indicated that due to the Veteran's constant back pain, he is unable to engage in the outdoor activities that they once enjoyed together.  

Upon review, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.  Importantly, only service-connected disabilities may be taken into consideration when determining unemployability.  See 38 C.F.R. § 4.16.  

The VA examiner, the Veteran, and his friend, all attributed the Veteran's functional impairments to his arthritis and back disability, for which the Veteran is not service connected.  Functionality has not been impaired by the service-connected polyarthralgias, asbestosis, and tinnitus.   

Even considering the lay testimony of record, the Board finds that the most probative evidence of record does not show that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.  Rather, the symptoms from his non-service-connected arthritis and degenerative joint disease impact his unemployability.  

Therefore, referral for consideration of TDIU on an extraschedular basis is not warranted.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

ORDER

Entitlement to a rating in excess of 20 percent for polyarthralgia of the lower back, hips, knees, and shoulders is denied.

Entitlement to a TDIU is denied.  



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


